74 N.Y.2d 879 (1989)
In the Matter of the Arbitration between Allcity Insurance Company, Appellant, and Donato Vitucci, Respondent.
Court of Appeals of the State of New York.
Decided October 24, 1989.
Adolph Salib and Anthony J. McNulty for appellant.
Joseph Greene and Edward C. Fernbach for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. Assuming without deciding that a stay of arbitration is available (see, CPLR 7503 [b]; Matter of City School Dist. v Tonawanda Educ. Assn., 101 AD2d 1011, affd 63 N.Y.2d 846), petitioner's application in this case was untimely (CPLR 7503 [c]).